GARRISON, Judge.
This is an appeal from a judgment of the district court adopting the jury’s verdict by dismissing plaintiffs case upon a finding of no negligence on the part of the operator of a vehicle involved in a collision with plaintiff’s minor son. From that judgment, which we affirm, plaintiff appeals.
The suit is the result of an incident occurring on Sunday, April 15, 1979. Defendant’s 17 year old daughter, Tamra Landry, was driving the family station wagon when she was involved in an accident with plaintiff’s 9 year old son, Kelley Martinez, who was riding a bicycle.
After trial on the merits, the jury concluded that Tamra Landry was not negligent. We agree. Upon an examination of all of the evidence presented, our review indicates that the boy riding the bike darted out from between two parked cars into the path of the oncoming car. The vehicle was traveling 12 to 15 miles per hour and stopped immediately prior to or contemporaneous with the impact. There were no skid marks from the car. The bike did not “flip” in the air but rather fell over and slid. Russel C. Boe, Jr., witness to the accident, testified that the handlebars of the bike appeared “wobbly” and that it appeared to him that the boy “lost control” of the bike.
On appeal, it is the duty of this court to determine whether the trier of fact was manifestly erroneous. Arceneaux v. Dominque, 365 So.2d 1330 (1978). In light of the evidence and testimony presented, we cannot conclude that the trier of fact was manifestly erroneous.
For the reasons discussed, the judgment of the district court is affirmed.

AFFIRMED.